U NITED S TATES AIR F ORCE
             C OURT OF C RIMINAL APPEALS
                         ________________________

                             No. ACM S32515
                         ________________________

                            UNITED STATES
                                Appellee
                                     v.
                     Anthony R. MARSHALL
          Airman First Class (E-3), U.S. Air Force, Appellant
                         ________________________

        Appeal from the United States Air Force Trial Judiciary
                         Decided 15 August 2019
                         ________________________

Military Judge: Jennifer E. Powell.
Approved sentence: Bad-conduct discharge, confinement for 105 days,
reduction to E-1, and a reprimand. Sentence adjudged 13 March 2018
by SpCM convened at Eielson Air Force Base, Alaska.
For Appellant: Major Megan R. Glines-Barney, USAF.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Lieutenant
Colonel Nicole P. Wishart, USAF; Mary Ellen Payne, Esquire.
Before MAYBERRY, KIEFER, and LEWIS, Appellate Military Judges.
Judge KIEFER delivered the opinion of the court, in which Chief Judge
MAYBERRY and Judge LEWIS joined.
                         ________________________

    This is an unpublished opinion and, as such, does not serve as
    precedent under AFCCA Rule of Practice and Procedure 30.4.
                           ________________________

KIEFER, Judge:
   Appellant was convicted by a military judge, pursuant to his pleas and a
pretrial agreement (PTA), of three specifications of assault consummated by a
battery under Article 128, Uniform Code of Military Justice (UCMJ), 10 U.S.C.
                   United States v. Marshall, No. ACM S32515


§ 928. 1 In accordance with the PTA, the Government dismissed a separate
specification of assault consummated by a battery and a specification of com-
municating a threat under Articles 128 and 134, UCMJ, 10 U.S.C. §§ 928, 934.
The military judge sentenced Appellant to a bad-conduct discharge, confine-
ment for four months, reduction to the grade of E-1, and a reprimand. The
convening authority approved the bad-conduct discharge, reduction to the
grade of E-1, and reprimand as adjudged, but approved only 105 days of con-
finement pursuant to the terms of the PTA.
    Appellant asserts one assignment of error: whether the convening author-
ity erred in summarily denying his request to defer the reduction in grade. We
note that while the “Assignment of Error” in Appellant’s brief only references
the request to defer the reduction in grade, Appellant also argues that the con-
vening authority’s denial of his request to defer automatic forfeitures was im-
proper. 2 We find the convening authority erred in failing to provide the basis
for his decision to deny Appellant’s request to defer reduction in grade and
automatic forfeitures. This error, however, was not prejudicial to the substan-
tial right of Appellant, and we therefore affirm.

                                  I. BACKGROUND
    Appellant pleaded guilty to strangling and pushing his wife, an Air Force
Senior Master Sergeant (SMSgt), on multiple occasions in 2016 and 2017.
While his sentence did not include adjudged forfeitures, it did include confine-
ment and a punitive discharge. Thus, pursuant to Articles 57(a) and 58b,
UCMJ, 10 U.S.C. §§ 857(a), 858b, Appellant was subject to automatic forfeiture
of two-thirds of his pay on the earlier of 14 days after the sentence was ad-
judged or the date of the convening authority’s action.
    Appellant was sentenced on 13 March 2018 and entered confinement that
day. On 19 March 2018, he requested the convening authority defer the reduc-
tion in grade and automatic forfeitures until action, pursuant to Article
57(a)(2), UCMJ, and waive automatic forfeitures for the remainder of his con-
finement for the benefit of his minor children, pursuant to Article 58b(b),



1All references in this opinion to the Uniform Code of Military Justice (UCMJ) and
Rules for Courts-Martial (R.C.M.) are found in the Manual for Courts-Martial, United
States (2016 ed.).
2 We note that Appellant does not challenge the convening authority’s denial of his
request for waiver of forfeitures. R.C.M. 1101(d) does not include language concerning
judicial review of waiver denials as is included in R.C.M. 1101(c)(3) for deferments. See
United States v. Gentry, No. ACM S31361, 2008 CCA LEXIS 454, at *8–9 (A.F. Ct.
Crim. App. 30 Oct. 2008) (unpub. op.).


                                           2
                 United States v. Marshall, No. ACM S32515


UCMJ. Appellant asserted that he had child support obligations of approxi-
mately $1,347.00 to two women who were the biological mothers of his three
children. The victim of Appellant’s assaults was not one of these two women.
Appellant argued that he would be unable to financially support his children
if the convening authority did not grant his deferment and waiver requests.
    On 22 March 2018, the convening authority denied Appellant’s request to
defer reduction in grade and automatic forfeitures and the request to waive
forfeitures. The denial stated:
       Pursuant to Articles 57(a)(2) and 58b(a)(1), [UCMJ], the request
       to defer automatic forfeitures and reduction in rank is denied.
       Pursuant to Article 58b(b), [UCMJ], the request to waive all au-
       tomatic forfeitures is denied.
    On 10 April 2018, while still in confinement, Appellant reached the expira-
tion of his term of service (ETS) and stopped receiving pay and allowances.

                                II. DISCUSSION
   We review a convening authority’s decision to deny a request to defer a
sentence “for an abuse of discretion.” R.C.M. 1101(c)(3); United States v. Sloan,
35 M.J. 4, 6 (C.M.A. 1992), overruled on other grounds by United States v.
Dinger, 77 M.J. 447, 453 (C.A.A.F. 2018).
    A convening authority “may, upon written application of the accused . . .
defer the accused’s service of a sentence to confinement, forfeitures, or reduc-
tion in grade that has not been ordered executed.” R.C.M. 1101(c)(2). “The ac-
cused shall have the burden of showing that the interests of the accused and
the community in deferral outweigh the community’s interest in imposition of
the punishment on its effective date.” R.C.M. 1101(c)(3). When evaluating re-
quests for deferment, a convening authority may consider the following factors:
       [T]he probability of the accused’s flight; the probability of the
       accused’s commission of other offenses, intimidation of wit-
       nesses, or interference with the administration of justice; the na-
       ture of the offenses (including the effect on the victim) of which
       the accused was convicted; the sentence adjudged; the com-
       mand’s immediate need for the accused; the effect of deferment
       on good order and discipline in the command; the accused’s char-
       acter, mental condition, family situation, and service record.
R.C.M. 1101(c)(3).
    “When a convening authority acts on an accused’s request for deferment of
all or part of an adjudged sentence, the action must be in writing and must
include the reasons upon which the action is based.” Sloan, 35 M.J. at 7; see


                                       3
                 United States v. Marshall, No. ACM S32515


also R.C.M. 1101(c)(3), Discussion (“If the request for deferment is denied, the
basis for the denial should be in writing and attached to the record of trial”).
    Here, the convening authority’s denial of Appellant’s request to defer re-
duction in grade and forfeitures failed to identify any reason for the decision.
This was error. Sloan, 35 M.J. at 6–7; R.C.M. 1101(c)(3). This error, however,
does not entitle Appellant to relief unless it materially prejudiced a substantial
right. Article 59(a), UCMJ, 10 U.S.C. § 859(a); see also Sloan, 35 M.J. at 7.
    “[A]n accused who seeks appellate relief from . . . a post-trial processing
error has the burden of making a colorable showing of possible prejudice.”
United States v. Brown, 54 M.J. 289, 292 (C.A.A.F. 2000); see also Sloan, 35
M.J. at 7. “Absent credible evidence that a convening authority denied a re-
quest to defer punishment for an unlawful or improper reason, an erroneous
omission of reasons in a convening authority’s denial of a deferment request
does not entitle an appellant to relief.” United States v. Zimmer, 56 M.J. 869,
874 (A. Ct. Crim. App. 2002). We note that in Zimmer, the appellant produced
affidavits to support an argument that the convening authority denied the de-
ferment request because the appellant retained civilian defense counsel. Id. at
871. The Army court found that this evidence demonstrated an improper rea-
son for denying the deferment and that the appellant had made a colorable
showing of possible prejudice. Id. at 874.
    Here, Appellant failed to present any evidence or raise “even a specter of
improper reasons” for the convening authority’s denial of his deferment re-
quest. See United States v. Dean, 74 M.J. 608, 611 (A. Ct. Crim. App. 2015). In
this appeal, Appellant simply restates the original basis for his deferment re-
quest—that the reduction in rank and automatic forfeitures would make it
more difficult for him to satisfy his child support obligations. He does not sug-
gest the convening authority engaged in any unlawful or improper conduct.
Appellant simply disagrees with the decision the convening authority made.
This disagreement does not constitute evidence of unlawful or improper con-
sideration by the convening authority and fails to satisfy Appellant’s burden to
demonstrate prejudice.
    Additionally, while we do not seek to substitute our opinion for the discre-
tionary decision of the convening authority, we note the crimes in this case
were serious and involved multiple domestic assaults against Appellant’s
SMSgt wife. Further, the victim provided an impact statement that indicated
a desire for Appellant to serve his entire sentence, and she made specific ref-
erence to how the reduction in rank was appropriate as no one should have to
look up to Appellant. Appellant also failed to present evidence that there would
be a benefit to good order and discipline should the convening authority grant
his deferment request. Instead, Appellant only cited a personal benefit, argu-
ing that the granting of his request would have made it easier for him to satisfy

                                        4
                 United States v. Marshall, No. ACM S32515


his child support obligation. Given his ETS date, the most Appellant could have
received was the pay at his prior grade from the date of his request on 19 March
until his ETS on 10 April, or 22 days. Weighing this against the seriousness of
his offenses, Appellant has failed to produce any evidence that the convening
authority acted improperly or unlawfully in denying his deferment request.
Thus, Appellant has failed to demonstrate any colorable showing of possible
prejudice.
    Because Appellant has failed to show prejudice to any substantial right, we
find that the convening authority’s error in not detailing the basis of his denial
of Appellant’s deferment and waiver request was harmless.

                               III. CONCLUSION
    The approved findings and sentence are correct in fact and law, and no er-
ror materially prejudicial to the substantial rights of Appellant occurred. Arti-
cles 59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859a, 866(c). Accordingly, the ap-
proved findings and sentence are AFFIRMED.


                 FOR THE COURT



                 CAROL K. JOYCE
                 Clerk of the Court




                                        5